DETAILED ACTION
Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the feature of an arcuate or plate-like attenuation element must be either shown or canceled from claims 16 and 17. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 11-13 are objected to, as the reference numeral coupled to the feature of the attenuation element is incorrect. In these claims, the attenuation element is improperly signified by numeral “16,” but the correct numeral is 12, as claim 1 has previously established. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitations use generic placeholders – “element,” in this case – that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are: 
The “lower frame element” of claims 10, 12, and 14-15;
The “reception element” of claim 10.
Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The lower frame element (3, 4) will be interpreted as a horizontal bar in accordance with Figures 2 and 3.
The reception element (11) will be interpreted as a fork-, u-, or v-shaped protrusion extending from a holding arm (10) in accordance with paragraph [0025] of the specification and Figure 1. 
If applicant does not intend to have these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may: (1) amend the claim limitation(s) to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 10 and its dependents are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. The eighth line of claim 10 refers to “a lower frame element (3) and / holding arms (10) protruding from the latter…” It is unclear what entity the term “latter” denotes in this instance. Read literally, “latter” ought to refer to the holding arms, but this would mean said arms protrude from themselves, which is nonsensical. Clarification is required. To advance prosecution, the examiner will interpret the contested limitation as codifying a configuration in which the holding arms protrude from the lower frame element.
Separately, the final paragraph of claim 10 stipulates, “the attenuation elements (12) corresponding to the wafer receptacles (16) without reception elements (11).” The denotation of “corresponding,” in this case, is indeterminate. Does the applicant intend to assert that the attenuation elements have the same structure as the wafer receptacles if they didn’t include the reception elements? If so, this is problematic because the wafer receptacles are defined as comprising several, differently configured components, and it is unclear which component is intended to share a structural unity with the attenuation element. Clarification is required. To advance prosecution, in view of Figure 2, the examiner will provisionally interpret the attenuation element as a vertical bar. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 10-15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kornmeyer et al., WO 2016/166125, whereby a subsequent English language publication, US 2018/0119278, is being relied upon for purposes of this Office letter.
Claims 10-12: Kornmeyer discloses a plasma boat for receiving wafers (22), comprising:
A plurality of boat plates (21) arranged parallel and at a distance from one another [0031];
Wafer receptacles (23) for the upright reception of the wafers (22), including:
A horizontal bar (25), i.e., the lower frame element (Fig. 2);
Holding arms (24) protruding from the lower frame element;
V-shaped protrusions (26), i.e., reception elements, extending inwardly from the holding arms [0032];
Whereby these features enclose the circumferential edges of the wafer to secure them;
Electrically insulating spacers (~28) which connect the boat plates [0036].
Lastly, regarding the claimed feature of the attenuation elements, the examiner observes that alternating spans of the wafer receptacles can simply be left vacant, whereby the holding arms (24) of the vacant spans can serve as the “attenuation elements.” Although the claim clarifies that the attenuation elements are “without reception elements,” the examiner does not consider this to constitute a patentable distinction. Given a prior art disclosure of a bar having a minimal protrusion extending therefrom, a subsequent modification which simply removes said protrusion would have been within the scope of ordinary skill, a change in shape is generally recognized as being within the level of ordinary skill in the art (In re Dailey, MPEP 3144.04, 357 F.2nd 669, 149 USPQ 1966).
Claims 13-14: As delineated by Figure 3, the attenuation elements (24’) cover the lower half of the wafers.
Claim 15: This limitation depends upon the size of wafer, but limitations drawn to the object worked upon are not patentable: expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining the patentability of the apparatus (Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969)). The operator can simply select a wafer of appropriate dimension to satisfy the claimed limitation.
Claim 18: The attenuation elements may consist of graphite [0004].
Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kornmeyer in view of Volk et al., US 2018/0337079.
Kornmeyer’s attenuation elements are formed as bars rather than arcuate plates. In supplementation, Volk discloses an analogous wafer holder for use within a plasma chamber. As shown by Figure 4, the wafers fit within apertures (8) whose arcuate perimeter covers the circumference of the wafer, thereby damping plasma deposition in this region [0030]. It would have been obvious to restructure Kornmeyer’s attenuation elements in view of this paradigm to achieve the predictable result of plasma damping, whereby a change in shape is generally recognized as being within the level of ordinary skill in the art (In re Dailey, MPEP 3144.04, 357 F.2nd 669, 149 USPQ 1966).
Conclusion
The following prior art is made of record as being pertinent to Applicant's disclosure, yet is not formally relied upon: Volk et al., US 2018/0337079. Volk discloses a PECVD boat comprising a series of wafer receptacles (8) which avail reception elements (9) to receive and secure a wafer (7) for processing (Fig. 1; [0032]).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN K FORD whose telephone number is (571)270-1880. The examiner can normally be reached on 11-7:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh, can be reached at 571 272 1435. The fax phone number for the organization where this application or proceeding is assigned is 571 273 8300.
/N. K. F./
Examiner, Art Unit 1716
/KARLA A MOORE/      Primary Examiner, Art Unit 1716